Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/20 has been entered.

Claim Objections

Claim 44 is objected to because of the following informalities:  in the remark claim 44 is canceled to overcome 112 rejection, but the claim sets does not indicate claim 44 is canceled.  Appropriate correction is required. Examiner treat claim 44 as canceled. 



Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-22 and their dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “offset” is not in the specification. Examiner interprets the claim limitation as determine position and orientation of the medical devices so that the medical devices could treat target region. 
 
Claim Rejections - 35 USC § 102


A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


2.	Claims 21-25, 27-30, 32-35, 37-39 and 42-43 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Razzaque et al. (US 2010/0268067).

3.	Addressing claim 21, Razzaque discloses a method, comprising:
determining an emplacement of a first virtual medical device based at least in part on received first emplacement data associated with a first medical device, wherein the first medical device comprises a first medical needle (see Figs. 4-7 and 13);
determining an emplacement of a second virtual medical device based at least in part on received second emplacement data associated with a second medical device, wherein the second medical device comprises a second medical needle that is different from the first medical needle (see Fig. 15, [0053], [0065], [0067], [0075] and [0100]; placement of two needles; some embodiments use two needles therefore it is inherent that the system place and display two needles);
receiving emplacement information associated with a targeted region, wherein the targeted region corresponds to an annotation of a user using 
determining a first suggested position and orientation for the first virtual medical device relative to the targeted region, wherein the first suggested position and orientation is based at least in part on the received emplacement information associated with the targeted region and is offset from the targeted region, wherein the first suggested position and orientation indicates a position and orientation for placing the first medical device during a medical procedure (see Fig. 15, [0053], [0065], [0067] and [0099-0100]; x-shape markers are points of interest (tumors; treatment target points) that physician want the tip of the needles to reach/place at; there are two or more x-shape markers therefore 1 x-mark for the first suggested placement); 
determining a second suggested position and orientation for the second virtual medical device relative to the targeted region based at least in part on the received emplacement information associated with the targeted region and is offset from the targeted region, wherein the second suggested position and orientation indicates a position and orientation for placing the second medical device during the medical procedure, wherein the second suggested position is on an opposite side of the targeted 
causing a display to concurrently display a perspective view of: at least a portion of the targeted region based at least in part on the received emplacement information associated with the targeted region, a 3D rendering of at least a portion of the first virtual medical device based at least in part on the determined emplacement of the first virtual medical device, a 3D rendering of at least a portion of the second virtual medical device based at least in part on the determined emplacement of the second virtual medical device (see Figs. 7 and 13-15; rending of two needles in Fig. 15);
a first pose indicator indicative of the first suggested position and orientation for the first virtual medical device (see Figs. 6-15; examiner interprets the pose indicator as any mark that suggest place the needle at that location or project the needle to be place there or going through there; the ring and square in the Figs. 6-15 show the needle is going to be place there or going through there in the projected path; Fig. 15 shows two poses);
a second pose indicator indicative of the second position and orientation for the second virtual medical device (see Fig. 15, the x mark is a targeted point of interest as well as suggested point indicator for moving the needle to hit that point; Fig. 15 shows first and second poses).


receiving emplacement information associated with a region of interest; (see Figs. 4-7 and 13-15);
determining a first suggested position and orientation for a first medical device relative to the region of interest, wherein the first suggested position and orientation is based at least in part on the emplacement information associated with the region of interest and is offset from the region of interest (see Fig. 15, [0053], [0065], [0067] and [0099-0100]; x-shape markers are points of interest (tumors; treatment target points) that physician want the tip of the needles to reach/place at; there are two or more x-shape markers therefore 1 marker for the first suggested placement);  
determining a second suggested position and orientation for a second medical device relative to the region of interest wherein the second suggested position and orientation is based at least in part on the emplacement information associated with the region of interest wherein the second suggested position is on an opposite side of the region of interest relative to the first suggested position and orientation: (see Fig. 15, [0053], [0065], [0067] and [0099-0100]; x-shape markers are points of interest (tumors; treatment target points) that physician want the tip of the needles to reach/place at; there are two or more x-shape markers therefore 1 marker for the first suggested placement and the other marker for the second suggested placement; some embodiments use two or more 
causing a display to concurrently display a perspective view of: at least a portion of the region of interest based at least in part on the emplacement information associated with the region of interest (see Figs. 4-7 and 13-15; show needles and region of interest with mark);
a first pose indicator indicative of the first suggested position and orientation for the first medical device (see Figs. 6-15; examiner interprets the pose indicator as any mark that suggest place the needle at that location or project the needle to be place there or going through there; the ring and square in the Figs. 6-15 show the needle is going to be place there or going through there in the projected path; Fig. 15 shows first and second poses);
a second pose indicator indicative of the suggested position and orientation for the medical device (see Figs. 4-7 and 13-15; the pose indicator is any ring or mark that the needle going through or projected position; Fig. 15 shows first and second poses).

5.	Addressing claims 23-25, 27-30, 32 and 42-43, Razzaque discloses:
receiving emplacement information associated with the first medical device; and causing the display to further concurrently display a perspective view of a 3D rendering of at least a portion of a first virtual 
calculating a trajectory of the first medical device based at least in part on the emplacement of the first medical device and causing the display to further concurrently display a trajectory indicator indicative of the calculated trajectory of the medical device (see Fig. 6);
wherein the first pose indicator comprises at least a portion of a virtual medical device that corresponds to the first medical device (see Figs. 6-7, 11-12 and 15; examiner interprets the ring, square and x mark as indicator comprises at least a portion of a virtual medical device that corresponds to the medical device);
wherein the first medical device comprises at least one of a biopsy needle, an ablation needle, a surgical needle, a nerve-block needle, an electrocautery device, a catheter, a stent, a laparoscopic camera, or an ultrasound transducer (see abstract, [0033] and [0039]);
wherein the region of interest corresponds to at least one of a marker or annotation within a virtual 3D scene (see Figs. 13-15 and [0100]; elements 1301 and 1401 is the targeted region with marker);
causing the display to further concurrently display at least one guidance cue based at least in part on at least one of the region of interest or the suggested position and orientation for the first medical device (see Fig. 8);
determining a distance between a portion of the region of interest and a portion of the medical device; and causing the display to further 
wherein said causing the display to concurrently display a perspective view of the first pose indicator is further based at least in part on a determination that the first medical device is within a predetermined area corresponding to a distance between the first medical device and the region of interest (see [0050], [0072] and Figs. 14-15; the x mark is pose indicator that also indicate target; the medical device is within a short distance from the target/x-mark; paragraph [0072] discloses marker rings that allow user to determine distance from needle tip to target; allow user to determine the needle is long enough to reach target; the rings allow user to determine that the medical device is within a predetermined area corresponding to a distance between the medical device and the region of interest);
wherein the at least a portion of the targeted region is different from the first pose indicator and the second pose indicator, and wherein at least one of the first medical needle or the second medical needle comprises a biopsy needle, an ablation needle, a surgical needle, or a nerve-block needle (see Fig. 15, [0053], [0065], [0067] and [0099-0100]; each x-shape marker is a different pose indicator at a different target points);
calculating a trajectory of the first virtual medical device based at least in part on the emplacement of the first virtual medical device and causing the 

6.	Addressing claims 33-35 and 37-39, it is inherent that the method require a system and a non-transitory computer-readable media to perform the method therefore claims 33-35 and 37-39 are being rejected for the same reason as claims 21-25, 27-30 and 32. 

Response to Arguments

Applicant's arguments filed 12/15/20 have been fully considered but they are not persuasive. Applicant in the remark indicated that claim 44 has been canceled to overcome 112 rejection; however, in the claims set claim 44 is not canceled. Examiner treated claim 44 as canceled to overcome 112 rejection. Applicant argues Razzaque does not anticipate the claims; however, applicant does not point out any limitation and argues why Razzaque does not meet the claim limitation. Applicant amend claims 26, 31 and 40-41 into the independent claims. These claims are addressed in previous rejection and again address above in the independent claims. Applicant’s argument is not persuasive because applicant does not provide any reason why Razzaque does not .  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793